IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 83 MAL 2014
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
DONALD SKOMSKY,               :
                              :
             Petitioner       :


                                    ORDER


PER CURIAM

     AND NOW, this 30th day of July, 2014, the Petition for Allowance of Appeal is

DENIED.